Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 12/27/21 was approved.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a method for controlling a metal recovery system as claimed, including the steps of passing a leaching solution to a metal-bearing material through a leaching solution system which comprises a monitoring module which includes first and second leaching solution distribution system interfaces, a flow meter and a 3-way pressure regulator comprising a 3-way valve, and the further steps of measuring, detecting and adjusting as claimed (claim 17).  The prior art also fails to disclose or render obvious a method for ameliorating plugging of an orifice of a metal recovery system comprising the step of passing a leaching solution to a metal-bearing material through a leaching solution system which includes first and second leaching solution distribution system interfaces, a flow meter and a 3-way pressure regulator comprising a 3-way valve, and the further steps of measuring, detecting and unclogging as claimed (claim 1).

Also see Box No. V of the International Preliminary Report on Patentability, dated 03 February 2017, PCT/US2015/050015.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, which provides a sampling of systems for passing leaching solutions to metal-bearing materials.  Also see the explanation of the prior art as set forth non-final rejection of 8/7/20 in application 15/989,614.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
12/30/21